Citation Nr: 0020178	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  99-07 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right leg 
condition.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection a respiratory 
condition, claimed as emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from January 1942 to October 
1945.

A November 1945 RO rating decision denied the veteran's 
claims for service connection for a broken right ankle.  The 
November 1945 rating decision also denied service connection 
for a lung injury; a subsequent rating decision in April 1948 
denied service connection for bronchial asthma.  Each of the 
rating decision denied service connection on the basis that 
the claimed conditions were not found on the last 
examination.  The veteran was notified of these decisions and 
he did not appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 RO rating decision that determined that 
there was no new and material evidence to reopen the 
veteran's claims. The veteran submitted a notice of 
disagreement in December 1998, and the RO issued a statement 
of the case in January 1999.  The veteran submitted a 
substantive appeal in March 1999.  

The issue concerning service connection for a respiratory 
disorder will be addressed in the Remand that follows this 
decision.  

The Board also notes that, in June 2000, a packet of 
additional evidence was received at the Board from the RO.  
That evidence was received after the 90 day period allowed by 
regulation for the veteran to submit additional evidence 
following the transfer of his records to the Board in April 
1999.  See 38 C.F.R. § 20.1304(a) (1999).  The evidence was 
not accompanied by a motion showing good cause for the delay 
in its submission or a waiver of initial RO consideration of 
that evidence.  Accordingly, that evidence cannot be 
considered by the Board in conjunction with the current 
appeal.  


FINDINGS OF FACT

1.  By an unappealed RO rating decision in November 1945, 
service connection for a right ankle fracture was denied.

2.  By an unappealed rating decision in November 1945, the RO 
denied service connection for a lung injury.  An unappealed 
rating decision in April 1948 denied service connection for 
bronchial asthma.  

3.  Evidence submitted since November 1945 concerning a right 
leg condition is new evidence, but it does not bear directly 
and substantially on the matter at hand, and is not of such 
significance that it must be considered to fairly decide the 
merits of the claim.

4.  An unappealed rating decision in November 1945 denied 
service connection for a lung injury.  An unappealed rating 
decision in April 1948 denied service connection for 
bronchial asthma.  

5.  Evidence received since the 1945 and 1948 rating 
decisions concerning a respiratory condition bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in conjunction with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The unappealed November 1945 rating decision, denying 
service connection for a right ankle fracture, is final.  
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulation 1008; effective Jan. 25, 1936, to 
Dec. 31, 1957.

2.  Evidence submitted since November 1945 concerning a right 
leg condition is not new and material, and the claim for 
service connection for a right leg condition is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (1999).

3.  Evidence submitted since the final April 1948 rating 
decision is new and material and the claim for service 
connection for a respiratory condition is reopened.  Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulation 1008; effective Jan. 25, 1936, to Dec. 31, 
1957; 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from January 1942 to October 
1945.

Service medical records show that the veteran sprained his 
right ankle aboard ship in October 1942 when he fell from a 
ladder and caught his foot in a ladder rung.  The injury was 
initially diagnosed as a right ankle fracture, but the 
diagnosis was later changed to a right ankle sprain.  

Service medical records also show that the veteran had a 
deviated nasal septum and was treated for vasomotor rhinitis 
with associated conjunctivitis in April 1943.  A diagnosis of 
pollinosis was assigned.  The examiner recommended that the 
veteran undergo further evaluation by an ear, nose, and 
throat specialist and by an allergist upon his return to 
homeport.  The report of the veteran's separation examination 
notes no abnormal clinical findings regarding his right leg 
or ankle, but does reflect a history of a right leg fracture 
in February 1943.  The separation examination report also 
shows that examination of the veteran's respiratory system 
was normal.  

The evidence of record at the time of the November 1945 RO 
rating decision and the April 1948 RO rating decision 
consisted primarily of service medical records, medical 
statements by the veteran's treating physician in 1947, a 
report of a 1947 VA examination, and statements dated in 1947 
by two Navy personnel who had served on board ship with the 
veteran.  The medical statements by the veteran's treating 
physician reflect that the veteran began treatment for acute 
episodes of bronchial asthma in November 1946 and was 
diagnosed with chronic bronchial asthma in 1947.  Records 
also show a 1947 diagnosis of chronic bronchitis with basal 
emphysema present.  One statement by a Navy crewman reflects 
that the veteran complained of symptoms similar to a cold or 
nasal disturbance on board ship.  The other statement by a 
commanding officer reflects that the veteran's ship was lost 
as a result of enemy action, and that surviving members-
including the veteran-were rescued, examined, and treated on 
board another ship.  The report of a VA examination in 1947 
shows no residual complaints related to his right ankle 
sprain and no limitation of motion.  It also notes that the 
veteran had a chronic productive cough, but no abnormal 
clinical findings were reported; a diagnosis of "bronchial 
asthma history" was assigned.  

A November 1945 rating decision denied service connection for 
a lung injury and a right ankle fracture on the basis that 
they were not shown on the last examination.  The veteran was 
notified of that action and did not appeal.  

An April 1948 rating decision denied service connection for 
bronchial asthma on the basis that it was not found on the 
last examination.  

Evidence submitted since the April 1948 RO rating decision 
includes hospital records in 1993, showing a diagnosis of 
chronic obstructive pulmonary disease; hospital records in 
1996, showing chronic obstructive pulmonary disease for more 
than 50 years.

Statements by the veteran in the claims folder are to the 
effect that, while in service, he had an asthmatic attack 
aboard ship in 1943 and was treated for asthma at a naval 
hospital in Australia.  The veteran also stated that he had 
loss of feeling in his right leg.

B.  Legal Analysis

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a) (1999).  The question now 
presented is whether new and material evidence has 
been submitted since the RO's adverse 1945 and 1948 
decisions, denying service connection for a right leg 
condition and for a lung condition, to permit reopening of 
the claims.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1993); Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).

In considering whether the claims may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claims is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claims are deemed to have been reopened and they must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claims?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Right leg condition

Prior to the 1945 RO rating decision, there was no evidence 
of any residuals of the veteran's right ankle sprain.  A 
report of VA examination in 1947 showed no complaints of 
residuals and no limitation of motion.  The evidence of 
record, in general, showed no current disability.

The evidence added to the record since that rating decision 
consists solely of the veteran's statement to the effect that 
he had loss of feeling in his right leg. The veteran's 
statement alone, while new, is of no significance as it is 
not competent medical evidence of incurrence in service.  He 
is not competent to present evidence of a medical diagnosis 
or nexus.  Paulson v. Brown, 7 Vet. App. 466 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  Hence, the evidence is 
not "new."  The veteran submitted no other evidence 
pertaining to his right leg condition.

The record shows that the RO determined that there was no new 
and material evidence to reopen the claim for service 
connection for a respiratory condition after the decision of 
The United States Court of Appeals of the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence has been submitted sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (that there must be a reasonable a possibility of a 
change in the outcome for the evidence to be material)).  It 
was held in Hodge that for evidence to be new and material, 
it must be of such significance that, alone or with other 
evidence of record, it must be considered in order to fairly 
decide the merits of the claim as provided in 38 C.F.R. 
§ 3.156(a).  A remand to apply 38 C.F.R. § 3.156(a) and Hodge 
is not appropriate in this case, because the recently 
submitted evidence is not new.  The Board's determination 
that the evidence is not new terminates the requirement for 
further analysis.  If it is not new, it cannot be new and 
material to reopen the claim.  Vargas-Gonzalez v. West, 
12 Vet. App. 63 (1998).  

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for a 
right leg condition, and the 1945 RO rating decision, denying 
the veteran's claim for service connection for a right leg 
condition, remains final.

Respiratory condition

Prior to the 1945 and 1948 RO rating decisions, there was no 
evidence of a current lung disability on VA examinations, 
although there was private medical evidence of bronchial 
asthma and also emphysema in 1947.  

The evidence added to the record after the 1945 and 1948 RO 
rating decisions includes medical records showing current 
treatment for chronic obstructive pulmonary disease and 
reflecting that the veteran has had chronic obstructive 
pulmonary disease for more than 50 years; and statements by 
the veteran to the effect that he had an asthmatic attack on 
board ship in service and was treated for asthma in 
Australia.  That evidence, reflecting a current medical 
diagnosis of a lung disability and a continuity of 
symptomatology of chronic obstructive pulmonary disease since 
service, provides significant evidence that must be 
considered in order to fairly evaluate the merits of the 
claim.  Hence, the evidence is "new and material."  

As new and material evidence has been submitted since the 
1945 and 1948 RO rating decisions, the application to reopen 
the claim for service connection for a respiratory condition 
is granted.

Although the December 1998 rating decision considered the 
veteran's application to reopen his claim under the 
"reasonable possibility" Colvin standard that was rejected 
by the Federal Circuit, the veteran is not prejudiced by the 
Board's action herein to reopen the claim.  Nevertheless, 
because neither the RO nor the veteran has had an opportunity 
to consider the merits of his claim considering all of the 
evidence of record, it would be unfair for the Board to do so 
at this time.  Therefore, this issue will be addressed 
further in the Remand that follows this decision.  


ORDER

There being no new and material evidence submitted, the 
application to reopen the claim for service connection for a 
right leg condition is denied.

New and material evidence having been presented, the claim 
for service connection for a respiratory condition, claimed 
as emphysema, is reopened.


REMAND

As noted above, the veteran's claim for service connection 
for a respiratory condition is reopened.  However, inasmuch 
as the RO has not had an opportunity to consider the 
veteran's claim on the merits-on the basis of all of the 
evidence of record-it would be prejudicial to the veteran 
for the Board to do so at this point, even so far as 
considering whether the claim is well grounded.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Accordingly, the case must be 
Remanded for the RO to review the veteran's claim on that 
basis.  

Therefore, this case is REMANDED for the following additional 
actions:  

The RO should consider the veteran's reopened claim 
for service connection for a respiratory condition, 
claimed as emphysema, on the basis of all of the 
evidence of record, making an initial determination 
as to whether or not the claim is well grounded.  
If action taken remains adverse to the veteran, he 
and his accredited representative should be 
furnished with a supplemental statement of the case 
and they should be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	William Harryman
	Acting Member, Board of Veterans' Appeals



 

